Lundberg Stratton, J.,
dissenting.
{¶ 31} Because I believe that the order of the Mahoning County Common Pleas Court adopting the prisoner-release policy takes precedence over the sentencing order of the municipal court judge in this case, I respectfully dissent.
{¶ 32} The facts giving rise to this litigation include the following. On March 30, 2005, the Mahoning County Court of Common Pleas adopted a prisoner-release policy to prevent overcrowding at the Mahoning County Jail, in response to a federal mandate. The release policy was served on Sheriff Wellington that same day. Sheriff Wellington implemented the release policy in compliance with the common pleas court order.
{¶ 33} On November 29, 2005, Sheriff Wellington received a judgment entry from Judge Kobly, sentencing inmate Tomlin to a period of seven days’ incarceration in the Mahoning County Jail. Judge Kobly’s judgment entry included the order “Sheriff not to release early.” Tomlin was released on November 29, 2005, pursuant to the prisoner-release policy adopted by order of the common pleas court. The following day, Judge Kobly ordered Sheriff Wellington to appear before her and show cause why he should not be held in contempt of court for releasing Tomlin.
{¶ 34} Sheriff Wellington filed a complaint in the Court of Appeals for Mahoning County for a writ of prohibition (1) to prevent Judge Kobly from conducting the contempt hearing scheduled for December 28, 2005, regarding the sheriffs release of Tomlin and (2) to prevent Judge Kobly from issuing further orders that would cause the sheriff to violate the prisoner-release policy issued by the court of common pleas. The court of appeals granted an alternative writ on *202December 27, 2005, and restrained Judge Kobly from conducting the contempt hearing. The parties filed motions for summary judgment.
{¶ 35} In an affidavit in support of his motion, Sheriff Wellington noted that Judge Kobly had issued 36 “do not release early” orders on criminal defendants sentenced by her to the Mahoning County Jail and that other judges had begun issuing comparable orders in their sentencing entries. According to Sheriff Wellington, all of these inmates would be released under the prisoner-release policy adopted by the common pleas court but for judges’ orders.
{¶ 36} Ultimately, in a split decision, the court of appeals granted the writ of prohibition to prevent Judge Kobly from proceeding with her contempt hearing against Sheriff Wellington and to prevent her from issuing further orders that would compel Sheriff Wellington to violate the prisoner-release policy.
{¶ 37} Today this court reverses the judgment of the court of appeals, concluding that Judge Kobly does not patently and unambiguously lack jurisdiction to enforce her sentencing orders through contempt proceedings. Thus, the majority holds, Sheriff Wellington has an adequate remedy via an appeal from any adverse judgment in the contempt proceeding. I respectfully dissent.
{¶ 38} R.C. 341.02 grants supervisory authority over the operational policies and procedures of a county jail to the common pleas court. The statute provides:
{¶ 39} “The court of common pleas shall review the jail’s operational policies and procedures and prisoner rules of conduct. If the court approves the policies, procedures, and rules of conduct, they shall be adopted.”
{¶ 40} Further, this court has recognized since 1926 that once the common pleas court has provided for the rules and regulations of a county jail, it becomes the “plain duty of the sheriff to obey and enforce and to command his subordinates to obey and enforce the rules established by the court.” State ex rel. Kohler v. Powell (1926), 115 Ohio St. 418, 422, 154 N.E. 340.
{¶ 41} When Sheriff Wellington released Tomlin early, he relied on the prisoner-release policy. Jurisdiction to adopt the release policy was conferred exclusively upon the common pleas court by R.C. 341.02. Thus, the court of appeals properly held that once the common pleas court exercised its jurisdiction under R.C. 341.02, Judge Kobly was without jurisdiction to override that policy.
{¶ 42} Further, the release policy does not impermissibly modify the sentence issued by Judge Kobly; it merely gives the sheriff the ability to furlough inmates until such time as there is space in the jail for persons to serve their sentences. And as for R.C. 341.12, which states that the sheriff shall convey prisoners to other jails if there is not sufficient jail space or staff in the sheriffs county jail, in my view, this statute would be triggered only when there is no policy that has *203been adopted by the common pleas court ordering the sheriff to furlough inmates under R.C. 341.02.
Paul J. Gains, Mahoning County Prosecuting Attorney, and Gina DeGenova Bricker, Assistant Prosecuting Attorney, for appellee.
Iris Torres Guglucello, Youngstown Law Director, and Anthony J. Farris, Deputy Law Director, for appellant.
Byron & Byron Co., L.P.A., Barry M. Byron, and Stephen L. Byron; and John Gotherman, urging reversal for amicus curiae Ohio Municipal League.
Christopher Sammarone, urging reversal for amici curiae Judge Robert P. Milich and Judge Robert A. Douglas of the Youngstown Municipal Court.
{¶ 43} Judge Kobly’s actions placed Sheriff Wellington between the proverbial rock and a hard place. If he were to comply with her municipal court sentencing order, he would violate the prisoner-release policy adopted by order of the common pleas court. In a perfect world, it would clearly be preferable for inmates to serve their sentences immediately. However, the extenuating circumstances necessitated that the common pleas court act to remedy the declaration by the federal court that the conditions at the jail were unconstitutional. Because I believe that Judge Kobly, a municipal court judge, was patently and unambiguously without jurisdiction to countermand the order of the common pleas court, I dissent.